PER CURIAM.
The judgment awarding attorney’s fees is reversed and remanded for an evidentiary hearing for the purpose of fixing and determining fees in accordance with the applicable statutory criteria, pursuant to Section 627.428, Florida Statutes (1979), which authorizes attorney’s fees for “prosecuting the suit in which the recovery is had,” accord, American Home Assurance Company v. Keller Industries, Inc., 347 So.2d 767 (Fla. 3d DCA 1977), cert. denied, 360 So.2d 1249 (Fla.1978).
Reversed and remanded.